Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-3, 5 and 8-9) in the reply filed on 01/11/2021 is acknowledged. Claims 10 and 13-15 are withdrawn.  
Claim Objections
Claims 1 and 2 is objected to because of the following informalities:
In claim 1, line 17, period “.” should be “;”, because in one claim only one period is permitted (at the end of one claim). 
In claim 2, line 1, ‘a method’ should read “the method” 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim  8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
8, line 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Please clarify the desired range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2017/0081579) in view of Dudek (US 2008/0051515).
Regarding claims 1, 3 and 5, Fujikawa discloses that, a method of preparing an article or filament having a composite material, the method comprising:
(a)	forming a composition (a thermal conductive polymer composition (ABSTRACT)) comprising a solvent (even in the case where the polymer composition is formed into varnish with an organic solvent (related to claim 5) ([0016])), an polymer (an electrically insulating polymer (ABSTRACT)) and a filler material (when filled with a high volume of inorganic particles ([0016])) wherein at least the polymer is dissolved in the solvent to form a solution thereof; and
	wherein the filler material is selected from one of boron nitride ([0031], line 3); and  
	wherein the solvent includes one or more of xylene ([0151], line 5 from bottom);
(b)	removing the solvent to form the composite material (an air bubble is readily formed in the inside after removing the organic solvent ([0016]));
3)....([0142], lines 1-2 from bottom)); and
(c)	forming the article or filament in a fused deposition modeling process (Fig. 1 was view schematically showing press sets for producing a sheet-like molded article ([0028])); 	
	However, Fujikawa does not explicitly disclose that polymer is ultrahigh molecular weight polyethylene.
	In the same field of endeavor, ultra high molecular weight polyethylene articles, Dudek discloses that, typically, the thermoplastic rubber is present in a weight ration to the ultra-high molecular weight polyethylene at about 1:50 (2%) to about 1:4 (25%) ([0031]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujikawa to incorporate the teachings of Dudek to have ultrahigh molecular weight polyethylene in thermally conductive compositions. Doing so would be possible to exhibit excellent abrasion resistance of the molded products, as recognized by Dudek ([0023]).
	Regarding claim 2, Fujikawa discloses that, in the method, in (a), the filler material is present in the form of a suspension (thereafter, the inorganic particles other than the boron nitride particles in an aggregated state were added to the resin solution, and the solution was stirred for 5 minutes in the hybrid mixer. After further adding boron nitride particles, stirring for one minute in the hybrid mixer was carried out ([0248]); It is understandable that the 
	Regarding claims 8 and 9, Dudek discloses that, typically, the thermoplastic rubber is present in a weight ration to the ultra-high molecular weight polyethylene at about 1:50 (2%) to about 1:4 (25%) ([0031]). Thus, Dudek disclose that, in the method via substituting polymer with ultrahigh molecular weight polyethylene in thermally conductive compositions, the ultrahigh molecular weight polyethylene is present in an amount of less than 40 wt% for example up to 39 wt% and at least 2 wt% or at least 5 wt%. Basically, the combination of Fujikawa and Dudek discloses that, in the method the composition consists of the filler material and the solution of ultrahigh molecular weight polymer (related to claim 9). In other words, Dudek may exclude other agents in the composition if necessary.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujikawa to incorporate the teachings of Dudek to have ultrahigh molecular weight polyethylene in thermally conductive compositions. Doing so would be possible to exhibit excellent abrasion resistance of the molded products, as recognized by Dudek ([0023]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742